Exhibit 99.1 NEWS RELEASE Contact: William J. Small Chairman, President and CEO (419) 782-5015 bsmall@first-fed.com For Immediate Release FIRST DEFIANCE ANNOUNCES 2008 SECOND QUARTER EARNINGS · GAAP EPS of $0.34 per share, Core EPS of $0.36 per share for 2008 second quarter · Provision for Loan Losses increases in difficult credit environment · Net Interest Income increased by $4.1 million or 34% over 2007 second quarter · Net Interest Margin up 16 basis points from 2008 first quarter and 34 basis points from 2007 second quarter due to improved deposit mix and continued loan growth · Results include $752,000 ($489,000 or $0.06 per share after tax) of expense associated with denial of claim for losses under fidelity bond DEFIANCE, OHIO (July 21, 2008) – First Defiance Financial Corp. (NASDAQ: FDEF) today announced that net income for its second quarter ended June 30, 2008 totaled $2.74 million, or $0.34 per diluted share, compared to $3.61 million or $0.50 per diluted share for the quarter ended June 30, 2007. The 2008 second quarter results included $262,000 of acquisition-related charges associated with the March 14, 2008 acquisition of Pavilion Bancorp of Adrian Michigan (Pavilion) and its subsidiary the Bank of Lenawee. Excluding the after-tax impact of those charges, First Defiance had earnings of $2.91 million, or $0.36 per diluted share, for the quarter ended June 30, 2008. For the six month period ended June 30, 2008, First Defiance earned $6.15 million or $0.80 per share compared to $7.22 million or $1.00 per share for the six month period ended June 30, 2007. Excluding the after-tax cost of $1.0 million of acquisition related charges from the 2008 results, First Defiance earned $6.81 million, or $0.89 per share for the first half of 2008. The quarter results include expense for provision for loan losses of $2.8 million in the 2008 second quarter, compared with just $575,000 in the same period in 2007.
